In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00081-CR



      TREKEYMIAN JAMAL ALLISON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 46,569-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

number 06-18-00081-CR, styled Trekeymian Jamal Allison v. The State of Texas, trial court cause

number 46,569-A in the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in these matters on July 3, 2018. That deadline was extended twice by

this Court, on Freeman’s motions, resulting in the most recent due date of August 22, 2018.

Although we warned Freeman that additional requests to extend the filing deadline would not be

granted, she has nonetheless filed a third request for an extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Freeman to file the reporter’s record in cause number 06-18-00081-

CR, styled Trekeymian Jamal Allison v. The State of Texas, trial court cause number 46,569-A in

the 188th Judicial District Court of Gregg County, Texas, to be received no later than Friday,

September 7, 2018.

        If the reporter’s record is not received by September 7, we warn Freeman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.


                                                  2
      IT IS SO ORDERED.


                          BY THE COURT

Date: August 28, 2018




                            3